Citation Nr: 0415272	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 7, 2003 
for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel










INTRODUCTION

The veteran had active service from March 1981 to March 1984 
and from August 1996 to May 2001.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a claim of entitlement to TDIU benefits 
in June 2003.  The RO failed to notify the veteran of the 
information and evidence necessary to substantiate the claim 
for TDIU benefits under 38 U.S.C.A. § 5103(a) as mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA).  

By rating decision in July 2003, entitlement to TDIU benefits 
was awarded, effective from June 1, 2003.  By rating decision 
in September 2003, an effective date of March 7, 2003 was 
assigned for TDIU benefits.  The veteran submitted a notice 
of disagreement with the assignment of the March 7, 2003 
effective date.  The veteran thereafter perfected a claim for 
the assignment of an effective date for TDIU benefits prior 
to March 7, 2003.  The RO did not provide the veteran with 
the requisite notice and duty to assist information under the 
VCAA regarding his earlier effective date claim.

The Board notes that on December 22, 2003, VA's Office of 
General Counsel issued a precedential opinion which held that 
if, in response to a notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  

In this case, the veteran filed a notice of disagreement 
requesting an earlier effective date for TDIU benefits 
following the grant of TDIU benefits.  The effective date 
claim is properly construed as a "downstream" element or 
claim stemming from the initial claim for TDIU benefits.  As 
the RO failed, however, to provide section 5103(a) notice 
relative to both the initial claim for TDIU benefits and the 
downstream claim of an earlier effective date for the 
assignment of TDIU benefits, the holding in VAOPGCPREC 8-2003 
does not apply in this case.  The Board further notes that 
the Court applied the VCAA notice requirements in a case 
where an earlier effective date was at issue in Huston v. 
Principi, 17 Vet. App. 195 (2003). 

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim was 
filed after November 9, 2000, the provisions of 38 C.F.R. 
§ 3.159 (2003) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

As noted above, the RO has not complied with the duty to 
notify under the VCAA as there is no notice to the appellant 
of the type of evidence necessary to substantiate his claim 
and the division of responsibilities between the appellant 
and VA in obtaining that evidence.  See Quartuccio, supra.  
As the RO has not fulfilled its obligations under the 
implementing regulations, it would potentially be prejudicial 
to the appellant if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, a remand is required in this case.

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all evidence relative to the 
issue at bar that has not already been 
made part of the record.  The RO should 
assist the appellant in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the 
appellant should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




